 



Exhibit 10.13
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     WHEREAS SFX Entertainment, Inc. d/b/a Clear Channel Entertainment
(hereinafter referred to as “Company”) and Kathy Willard (hereinafter referred
to as “Employee”) entered into an Employment Agreement, (hereinafter
“Agreement”) effective January 1, 2005;
     WHEREAS, the parties desire to amend the above-referenced Agreement
effective September 30, 2005;
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties hereto, the parties
enter into this First Amendment.
1. Section 1 of the Agreement is hereby deleted in its entirety and replaced as
follows:

  1.   TERM OF EMPLOYMENT.

     The Employee’s Term of Employment is effective January 1, 2005, the
“Effective Date” and ends on the close of business on December 31, 2007 (the
“Employment Period” or “Term of Employment”). However, beginning on December 31,
2007, the Employment Period shall be automatically extended from day to day for
twelve months, so that commencing on January 1, 2008 and continuing for so long
thereafter as Employee is employed hereunder, there will always be exactly one
year remaining in the Term of Employment hereunder, until either party
terminates in accordance with Section 7. The term “Employment Period” or Term of
Employment shall refer to the Employment Period if and as so extended. Upon the
closing of the proposed spin-off of the Entertainment business from Clear
Channel Communications, Inc., as announced on April 29, 2005, this Agreement
shall automatically be assigned by Company to, and assumed by CCE Spinco, Inc.
(or other name as such entity may assume, and referred herein as “CCE Spinco”),
the parent entity for the newly independent, publicly traded company.
2. Section 2 of the Agreement is hereby deleted in its entirety and replaced as
follows:

  2.   TITLE AND DUTIES.

     The Employee’s title is Executive Vice President and Chief Accounting
Officer. The Employee will perform job duties that are usual and customary for
this position, and will perform additional services and duties that the Company
may from time to time designate that are consistent with the usual and customary
duties of this position. Employee shall be based in Houston, Texas, The Employee
will report to the Chief Financial Officer or his/her designee. The Employee
will devote her full working time and efforts to the business and affairs of
Company.

1



--------------------------------------------------------------------------------



 



3.   Section 3(b) “Performance Bonus” is hereby deleted in its entirety and
replaced as follows:

(b) Performance Bonus. Employee will be eligible to receive a performance bonus
as set forth in the Performance Bonus Calculation attached as “Exhibit A” to the
Agreement. Employee’s Target Bonus is $90,000.00. For 2005 only, Employee shall
receive a guaranteed minimum performance bonus in the amount of $50,000.00,
payable within 90 days of the end of the calendar year. The Company reserves the
right to modify the Performance Bonus Plan due to business circumstances such as
business acquisition, business sale, accounting or non-operational
circumstances.

4.   Section 7 of the Agreement is amended to add the following subsection 7(d):

(d) Termination by Employee For Good Reason. Employee may terminate this
Agreement at any time for “Good Reason,” which is defined as one of the
following: (i) a repeated failure of the Company to comply with a material term
of this Agreement after written notice by the Employee specifying the alleged
failure; or (ii) a substantial and unusual change in Employee’s position,
duties, responsibilities, and authority without an offer of additional
reasonable compensation as determined by Company in light of compensation levels
for similarly situated employees; (iii) a substantial and unusual reduction in
Employee’s duties, responsibilities and authority; or (iv) a relocation of her
job duties from Houston, Texas. If Employee elects to terminate for Good Reason
under (i), (ii), (iii) or (iv), Company shall have thirty (30) days after
written notice in which to cure.

5.   Section 8(c) of the Agreement is deleted in its entirety and replaced as
follows:

(c) Termination by the Company For Cause. If the Employee’s employment with the
Company is terminated by the Company for Cause, the Company will, within 90
days, pay in a lump sum amount to the Employee her accrued and unpaid base
salary and any payments to which she may be entitled under any applicable
employee benefit plan (according to the terms of such plans and policies).

6.   Section 8 of the Agreement is amended to add the following subsection 8(e):

(e) Termination by Employee for Good Reason. If the Employee’s employment with
the Company is terminated by Employee for Good Reason, the Company will, within
90 days, pay in a lump sum amount to the Employee her accrued and unpaid base
salary, prorated bonus, if any (See Exhibit A), unreimbursed expenses, and any
payments to which she may be entitled under any applicable employee benefit plan
(according to the terms of such plans and policies). In addition, if the
Employee signs a general release of claims in a form and manner satisfactory to
the Company, the Company will, within 90 days, pay to the Employee severance pay
in a lump sum amount equal to twelve (12) months of the Employee’s annual base
salary, less applicable deductions, in accordance with ordinary payroll
practices.

2



--------------------------------------------------------------------------------



 



7.   Section 8(e) of the Agreement is deleted in its entirety and replaced as
follows:

(f) Effect Of Compliance With Compensation Upon Termination Provisions. Upon
complying with Subparagraphs 8(a) through 8(e) above, as applicable, the Company
will have no further obligations to the Employee except as otherwise expressly
provided under this Agreement, provided that such compliance will not adversely
affect or alter the Employee’s rights under any employee benefit plan of the
Company in which the Employee has a vested interest, unless, otherwise provided
in such employee benefit plan or any agreement or other instrument attendant
thereto.

8.   This First Amendment represents the complete and total understanding of the
parties with respect to the content thereof, and cannot be modified or altered
except if done so in writing, executed by both parties.

9.   This First Amendment shall in no way modify, alter, change or otherwise
delete any provision of the Agreement unless specifically done so by the terms
of this First Amendment, and all the remaining provisions of the Agreement shall
remain in full force and effect.

             
AGREED:
           
 
           
Employee:
  /s/ Kathy Willard
 
KATHY WILLARD   Date: 11/29/05    
 
           
Company:
  /s/ Alan Ridgeway
 
  Date: 12/1/05    
 
  ALAN RIDGEWAY
Chief Financial Officer        
 
           
 
  SFX ENTERTAINMENT, INC.,        
 
  D/B/A CLEAR CHANNEL ENTERTAINMENT        

3



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
This Employment Agreement is entered into this 22nd day of December 2004
effective the 1st day of January, 2005, between SFX Entertainment, Inc., d/b/a
Clear Channel Entertainment (the “Company”) and Kathy Willard (the “Employee”).
     WHEREAS, the Company and the Employee desire to enter into an employment
relationship under the terms and conditions set forth in this Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which hereby acknowledged, the parties agree as follows:
1. TERM OF EMPLOYMENT.
     The Employee’s term of employment starts on the effective date of this
Agreement and ends on the close of business on December 31,2007.
2. TITLE AND DUTIES.
     The Employee’s title is Chief Financial Officer. The Employee will perform
job duties that are usual and customary for this position, including but not
limited to, overseeing and responsibility for worldwide finance, accounting,
forecasting, budgeting and audit oversight for all divisions within Company;
managing, direction, staffing and supervising subordinate staff, providing
reports, trend analysis and performing additional services and duties that the
Company may from time to time designate that are consistent with the usual and
customary duties of this position. The Employee will report to Company’s CEO
and/or his Designee. The Employee will devote her full working time and efforts
to the business and affairs of Company.
3. COMPENSATION AND BENEFITS
     (a) Base Salary. The Company will pay the Employee an annual base salary of
$300,000.00. The Employee will be eligible for annual raises commensurate with
company policy. All payments of base salary will be made in installments
according to the Company’s regular payroll practice, prorated monthly or weekly
where appropriate, and subject to any increases that are determined to be
appropriate by the Board or its Compensation Committee.
     (b) Performance Bonus. Employee will be eligible to receive a performance
bonus as set forth in the Performance Bonus Calculation attached as “Exhibit A”
to this Employment Agreement. Employee’s Target Bonus is $90,000.00. The Company
reserves the right to modify the Performance Bonus Plan due to business
circumstances such as business acquisition, business sale, accounting or
non-operational circumstances.
     (c) Employment Benefit Plans. The Employee will be entitled to participate
in all pension, profit sharing, and other retirement plans, all incentive
compensation plans, and all group health, hospitalization and disability or
other insurance plans, paid vacation, sick leave and other employee welfare
benefit plans in which other similarly situated employees of the Company may
participate as stated in the employee guide.

 



--------------------------------------------------------------------------------



 



     (d) Vacation. Employee shall be eligible for twenty (20) paid vacation days
annually, to be awarded and taken in accordance with Company policy, as amended
from time to time.
     (e) Expenses. The Company will pay or reimburse the Employee for all normal
and reasonable travel and entertainment expenses incurred by the Employee in
connection with the Employee’s responsibilities to the Company upon submission
of proper vouchers in accordance with the Company’s expense reimbursement
policy. The company will provide the Employee with access to a credit card,
subject to the approval of the credit card company and based on the Employee’s
credit history, and which should only be used for business purposes. Payment is
the responsibility of the Employee.
     (f) Stock Options. Any future stock option grants will be granted based
upon the performance of the Employee, which will be assessed in the sole
discretion of the Company and the Compensation Committee of the Board. All
option grants shall be made under the terms and conditions set forth in the
applicable Clear Channel Communications Stock Option Plan under which they are
issued. The Company reserves the right to modify any future Company stock option
plan with respect to the change of control or any other provision of said plan.
The Company’s obligations under this agreement to the Employee in the area of
stock options are conditioned upon and subject to the Company’s decision, in its
sole discretion, to; 1) alter, suspend or discontinue its stock option grant
program; or 2) replace the program with an alternative form or method of
compensation.
4. NONDISCLOSURE OF CONFIDENTIAL INFORMATION.
     During the course of the Employee’s employment with the Company, the
Company will provide the Employee with access to certain confidential
information, trade secrets, and other matters which are of a confidential or
proprietary nature, including but not limited to the Company’s customer lists,
pricing information, production and cost data, compensation and fee information,
strategic business plans, budgets, financial statements, and other information
the Company treats as confidential or proprietary (collectively the
“Confidential Information”). The Company provides on an ongoing basis such
Confidential Information as the Company deems necessary or desirable to aid the
Employee in the performance of her duties. The Employee understands and
acknowledges that such Confidential Information is confidential and proprietary,
and agrees not to disclose such Confidential Information to anyone outside the
Company except to the extent that (i) the Employee deems such disclosure or use
reasonably necessary or appropriate in connection with performing her duties on
behalf of the Company; (ii) the Employee is required by order of a court of
competent jurisdiction (by subpoena or similar process) to disclose or discuss
any Confidential Information, provided that in such case, the Employee shall
promptly inform the Company of such event, shall cooperate with the Company in
attempting to obtain a protective order or to otherwise restrict such
disclosure, and shall only disclose Confidential Information to the minimum
extent necessary to comply with any such court order; or (iii) such Confidential
Information becomes generally known to and available for use in the industries
in which the Company does business, other than as a result of any action or
inaction by the Employee. The Employee further agrees that she will not during
employment and/or at any time thereafter use such Confidential Information in
competing, directly or indirectly, with the Company. At such time as the
Employee shall cease to be employed by the Company, she will immediately turn
over to the Company all Confidential Information, including papers, documents,
writings, electronically stored information, other property, and all copies of
them, provided to or created by her during the course of her employment with the

2



--------------------------------------------------------------------------------



 



Company. This nondisclosure covenant is binding on the Employee, as well as her
heirs, successors, and legal representatives, and will survive the termination
of this Agreement for any reason.
5. NONHIRE OF COMPANY EMPLOYEES.
     To further preserve the rights of the Company pursuant to the nondisclosure
covenant discussed above, and for the consideration promised by the Company
under this Agreement, during the term of the Employee’s employment with the
Company and for a period of 12 months’ thereafter, regardless of the reason for
termination of employment, the Employee will not, directly or indirectly,
(i) hire any current or prospective employee of the Company, or any subsidiary
or affiliate of the Company (including, without limitation, any current or
prospective employee of the Company within the 6-month period preceding the
Employee’s last day of employment with the Company or within the 12-month period
of this covenant) who worked, works, or has been offered employment by the
Company; (ii) solicit or encourage any such employee to terminate their
employment with the Company, or any subsidiary or affiliate of the Company; or
(iii) solicit or encourage any such employee to accept employment with any
business, operation, corporation, partnership, association, agency, or other
person or entity with which the Employee may be associated. If, during the term
of this non-hire covenant, the Employee learns that any such employee has
accepted employment with any business, operation, corporation, partnership,
association, agency, or other person or entity with which the Employee may be
associated (other than the Company), the Employee will immediately send notice
to the Company identifying the employee and certifying that the Employee did not
breach any provision of this non-hire covenant.
6. NON-COMPETITION.
     To further preserve the rights of the Company pursuant to the nondisclosure
covenant discussed above, and for the consideration promised by the Company
under this Agreement, during the Employee’s employment with the Company and for
a period of one year thereafter, regardless of the reason for termination of
employment, the Employee will not, directly or indirectly, as an owner,
director, principal, agent, officer, employee, partner, consultant, servant, or
otherwise, carry on, operate, manage, control, or become involved in any manner
with any business, operation, corporation, partnership, association, agency, or
other person or entity which is in the same business as the Company in any
location in which the Company, or any subsidiary or affiliate of the Company,
operates or has plans or has projected to operate during the Employee’s
employment with the Company, including any area within a 50-mile radius of any
such location. The foregoing shall not prohibit the Employee from owning up to
5.0% of the outstanding stock of any publicly held company. Notwithstanding the
foregoing, after the Employee’s employment with the Company has terminated, upon
receiving written permission by the Board, the Employee shall be permitted to
engage in such competing activities that would otherwise be prohibited by this
covenant if such activities are determined in the sole discretion of the Board
in good faith to be immaterial to the operations of the Company, or any
subsidiary or affiliate of the Company, in the location in question.
     To further preserve the rights of the Company pursuant to the nondisclosure
covenant discussed above, and for the consideration promised by the Company
under this Agreement, during the term of the Employee’s employment with the
Company and for a period of one year thereafter, regardless of the reason for
termination of employment, the Employee will not,

3



--------------------------------------------------------------------------------



 



directly or indirectly, either for herself or for any other business, operation,
corporation, partnership, association, agency, or other person or entity, call
upon, compete for, solicit, divert or take away, or attempt to divert or take
away current or prospective customers (including without limitation, any
customer with whom the Company, or any subsidiary or affiliate of the Company,
(i) has an existing agreement or business relationship; (ii) has had an
agreement or business relationship within the six-month period preceding the
Employee’s last day of employment with the Company; or (iii) has included as a
prospect in its applicable pipeline) of the Company, or any subsidiary or
affiliate of the Company.
     The Company and the Employee agree that the restrictions contained in this
noncompetition covenant are reasonable in scope and duration and are necessary
to protect the Company’s business interests and Confidential Information. If any
provision of this noncompetition covenant as applied to any party or to any
circumstance is adjudged by a court or arbitrator to be invalid or
unenforceable, the same will in no way affect any other circumstance or the
validity or enforceability of this Agreement. If any such provision, or any part
thereof, is held to be unenforceable because of the scope, duration, or
geographic area covered thereby, the parties agree that the court or arbitrator
making such determination shall have the power to reduce the scope and/or
duration and/or geographic area of such provision, and/or to delete specific
words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced. The parties agree and acknowledge that the
breach of this noncompetition covenant will cause irreparable damage to the
Company, and upon breach of any provision of this noncompetition covenant, the
Company shall be entitled to injunctive relief, specific performance, or other
equitable relief; provided, however, that this shall in no way limit any other
remedies which the Company may have (including, without limitation, the right to
seek monetary damages).
     Should the Employee violate the provisions of this noncompetition covenant,
then in, addition to all other rights and remedies available to the Company at
law or in equity, the duration of this covenant shall automatically be extended
for the period of time from which the Employee began such violation until she
permanently ceases such violation.
7. TERMINATION.
     The Employee’s employment with the Company may be terminated under the
following circumstances:
     (a) Death. The Employee’s employment with the Company shall terminate upon
her death.
     (b) Disability. The Company may terminate the Employee’s employment with
the Company if, as a result of the Employee’s incapacity due to physical or
mental illness, the Employee is unable to perform her duties under this
Agreement on a full-time basis for more than 90 days in any 12 month period, as
determined by the Company.
     (c) Termination By The Company. The Company may terminate the Employee, &
employment with the Company for any reason at any time. The Company may also
terminate her employment for Cause. A termination for Cause must be for one or
more of the following reasons: (i) conduct by the Employee constituting a
material act of willful misconduct in, connection with the performance of her
duties, including, without limitation, violation of the

4



--------------------------------------------------------------------------------



 



Company’s policy on sexual harassment, misappropriation of funds or property of
the Company or any of its affiliates other than the occasional, customary and de
minimis use of Company property for personal purposes, or other willful
misconduct as determined in the sole discretion of the Company; (ii) continued,
willful and deliberate non-performance by the Employee of her duties hereunder
(other than by reason of the Employee’s physical or mental illness, incapacity
or disability) where such non-performance has continued for more than 10 days
following written notice of such non-performance; (iii) the Employee’s refusal
or failure to follow lawful directives where such refusal or failure has
continued for more than 30 days following written notice of such refusal or
failure; (iv) a criminal or civil conviction of the Employee, a plea of nolo
contendere by the Employee, or other conduct by the Employee that, as determined
in the sole discretion of the Board, has resulted in, or would result in if she
were retained in her position with the Company, material injury to the
reputation of the Company, including, without limitation, conviction of fraud,
theft, embezzlement, or a crime involving moral turpitude; (v) a breach by the
Employee of any of the provisions of this Agreement; or (vi) a violation by the
Employee of the Company’s employment policies.
8. COMPENSATION UPON TERMINATION.
     (a) Death. If the Employee’s employment with the Company terminates by
reason of her death, the Company will, within 90 days, pay in a lump sum amount
to such person as the Employee shall designate in a notice filed with the
Company or, if no such person is designated, to the Employee’s estate, the
Employee’s accrued and unpaid base salary and prorated bonus, if any (See
Exhibit A), and any payments to which the Employee’s spouse, beneficiaries, or
estate may be entitled under any applicable employee benefit plan (according to
the terms of such plans and policies).
     (b) Disability. If the Employee’s employment with the Company terminates by
reason of her disability, the Company shall, within 90 days, pay in a lump sum
amount to the Employee her accrued and unpaid base salary and prorated bonus, if
any (See Exhibit A), and any payments to which she may be entitled under any
applicable employee benefit plan (according to the terms of such plans and
policies).
     (c) Termination By The Company For Cause Or Termination By The Employee. If
the Employee’s employment with the Company is terminated by the Company for
Cause or if the Employee terminates her employment with the Company, the Company
will, within 90 days, pay in a lump sum amount to the Employee her accrued and
unpaid base salary and any payments to which she may be entitled under any
applicable employee benefit plan (according to the terms of such plans and
policies).
     (d) Termination By The Company Without Cause. If the Employee’s employment
with the Company is terminated by the Company without Cause, the Company will,
within 90 days, pay in a lump sum amount to the Employee her accrued and unpaid
base salary and prorated bonus, if any (See Exhibit A), and any payments to
which she may be entitled under any applicable employee benefit plan (according
to the terms of such plans and policies). In addition, if the Employee signs a
general release of claims in a form and manner satisfactory to the Company, the
Company will, within 90 days, pay to the Employee a lump sum amount equal to
twelve (12) months of the Employee’s annual base salary.

5



--------------------------------------------------------------------------------



 



     (e) Effect Of Compliance With Compensation Upon Termination Provisions.
Upon complying with Subparagraphs 8(a) through 8(d) above, as applicable, the
Company will have no further obligations to the Employee except as otherwise
expressly provided under this Agreement, provided that such compliance will not
adversely affect or alter the Employee’s rights under any employee benefit plan
of the Company in which the Employee has a vested interest, unless, otherwise
provided in such employee benefit plan or any agreement or other instrument
attendant thereto.
9.  PARTIES BENEFITED; ASSIGNMENTS.
     This Agreement shall be binding upon the Employee, her heirs and her
personal representative or representatives, and upon the Company and its
respective successors and assigns. Neither this Agreement nor any rights or
obligations hereunder may be assigned by the Employee, other than by will or by
the laws of descent and distribution.
10. GOVERNING LAW.
     This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Texas without giving effect to any choice of law
or conflict provisions or rule (whether of the State of Texas or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Texas and the Employee hereby expressly consents to the
personal jurisdiction of the state and federal courts located in the State of
Texas for any lawsuit arising from or relating to this Agreement.
11. DEFINITION OF COMPANY.
     As used in this Agreement the term “Company” shall include SFX
Entertainment, Inc., d/b/a Clear Channel Entertainment and any of its past,
present and future divisions, operating companies, subsidiaries and affiliates.
12. LITIGATION AND REGULATORY COOPERATION.
     During and after the Employee’s employment, the Employee shall reasonably
cooperate with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company which relate to events or occurrences that transpired
while the Employee was employed by the Company; provided, however, that such
cooperation shall not materially and adversely affect the Employee or expose the
Employee to an increased probability of civil or criminal litigation. The
Employee’s cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company at mutually
convenient times. During and after the Employee’s employment, the Employee also
shall cooperate fully with the Company in connection with any investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
the Employee was employed by the Company. The Company will pay the Employee on
an hourly basis (to be derived from her base salary) for requested litigation
and regulatory cooperation that occurs after her termination of employment, and
reimburse the Employee for all costs and expenses incurred in connection with
her performance under this paragraph, including, but not limited to, reasonable
attorneys’ fees and costs.

6



--------------------------------------------------------------------------------



 



13. INDEMNIFICATION AND INSURANCE; LEGAL EXPENSES.
     The Company shall indemnify the Employee to the fullest extent permitted by
law, in effect at the time of the subject act or omission, and shall advance to
the Employee reasonable attorneys’ fees and expenses as such fees and expenses
are incurred (subject to an undertaking from the Employee to repay such advances
if it shall be finally determined by a judicial decision which is not subject to
further appeal that the Employee was not entitled to the reimbursement of such
fees and expenses), and the Employee will be entitled to the protection of any
insurance policies that the Company may elect to maintain generally for the
benefit of its directors and officers against all costs, charges and expenses
incurred or sustained by her in connection with any action, suit or proceeding
to which she may be made a party by reason of her being or having been a
director, officer or employee of the Company or any of its subsidiaries, or her
serving or having served any other enterprise as a director, officer or employee
at the request of the Company (other than any dispute, claim or controversy
arising under or relating to this Agreement). The Company covenants to maintain
during the Employee’s employment for the benefit of the Employee (in her
capacity as an officer and director of the Company) Directors and Officers
Insurance providing benefits to the Employee no less favorable, taken as a
whole, than the benefits provided to the other similarly situated employees of
the Company by the Directors and Officers Insurance maintained by the Company on
the date hereof; provided, however, that the Board may elect to terminate
Directors and Officers Insurance for all officers and directors, including the
Employee, if the Board determines in good faith that such insurance is not
available or is available only at unreasonable expense. However, if it is
determined that Employee is not eligible for coverage under any Company
insurance policy, Employee will nevertheless be entitled to indemnification to
the fullest extend permitted by law.
14. ARBITRATION.
     The parties agree that any dispute, controversy or claim, whether based on
contract, tort statute, discrimination, retaliation, or otherwise, relating to,
arising from or connected in any manner to this Agreement, or to the alleged
breach of this Agreement, or arising out of or relating to Employee’s employment
or termination of employment, shall, upon timely written request of either party
be submitted to and resolved by binding arbitration. The arbitration shall be
conducted in San Antonio, Texas. The arbitration shall proceed in accordance
with the National Rules for Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) in effect at the time the claim or dispute
arose, unless other rules are agreed upon the parties. Unless otherwise agreed
to by the parties in writing, the arbitration shall be conducted by one
arbitrator who is a member of the AAA and who is selected pursuant to the
methods set out in the National Rules for Resolution of Employment Disputes of
the AAA. Any claims received after the applicable/relevant statute of
limitations period has passed shall be deemed null and void. The award of the
arbitrator shall be a reasoned award with of findings of fact and conclusions of
law. Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement, to enforce an arbitration award, and to
vacate an arbitration award. However, in actions seeking to vacate an award, the
standard of review to be applied by said court to the arbitrator’s findings of
fact and conclusions of law will be the same as that applied by an appellate
court reviewing a decision of a trial court sitting without a jury. The Company
will pay the actual costs of arbitration excluding attorney’s fees. Each party
will pay its own attorneys fees and other costs incurred by their respective
attorneys.

7



--------------------------------------------------------------------------------



 



15. REPRESENTATIONS AND WARRANTIES OF THE EMPLOYEE.
     The Employee represents and warrants to the Company that she is under no
contractual or other restriction which is inconsistent with the execution of
this Agreement, the performance of her duties hereunder or the other rights of
Company hereunder. The Employee also represents and warrants to the Company that
she is under no physical or mental disability that would hinder the performance
of her duties under this Agreement.
16. MISCELLANEOUS.
     This Agreement contains the entire agreement of the parties relating to the
subject matte hereof. This Agreement supersedes any prior written or oral
agreements or understandings between the parties relating to the subject matter
hereof. No modification or amendment of this Agreement shall be valid unless in
writing and signed by or on behalf of the parties hereto. The failure of a parry
to require performance of any provision of this Agreement shall in no manner
affect the right of such party at a later time to enforce any provision of this
Agreement. A waiver of the breach of any term or condition of this Agreement
shall not be deemed to constitute a waiver of any subsequent breach of the same
or any other term or condition. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application thereof to any person or circumstance, shall, for any reason and to
any extent, be held invalid or unenforceable, such invalidity and
unenforceability shall not affect the remaining provisions hereof or the
application of such provisions to other persons or circumstances, all of which
shall be enforced to the greatest extent permitted by law. The headings in this
Agreement are inserted for convenience of reference only and shall not be a part
of or control or affect the meaning of any provision hereof.
     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement as of the date first written above.

             
 
      EMPLOYEE:    
 
           
DATE:12/22/2004
      /s/ Kathy Willard
 
   
 
      KATHY WILLARD    
 
           
 
      SFX ENTERTAINMENT, INC.,    
 
      D/B/A CLEAR CHANNEL ENTERTAINMENT    
 
           
DATE: 1-20-05
  BY:   /s/ Mike McGee
 
   
 
      MIKE McGEE    
 
      Chief Administrative Officer    

8